In an action to recover no-fault medical payments under an insurance contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated July 7, 2003, which denied its motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff established its prima facie entitlement to summary judgment on its complaint to recover no-fault medical payments. Although the defendants maintained in opposition to the motion that they timely denied the claim, they failed to provide any evidentiary support for that assertion (see Hospital for Joint Diseases v Nationwide Mut. Ins. Co., 284 AD2d 374 [2001]). Further, the defendants failed to submit any evidentiary proof to support their claim that the subject injury and treatment were not causally related to the subject motor vehicle accident (see Mount Sinai Hosp. v Triboro Coach, 263 AD2d 11 [1999]). Thus, the defendants failed to raise a triable issue of fact to defeat the motion.
In light of our determination, the parties’ remaining contentions have been rendered academic. Krausman, J.P., Adams, Cozier and Rivera, JJ., concur.